SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2007 Commission file number 1-3919 Keystone Consolidated Industries, Inc. (Exact name of Registrant as specified in its charter) Delaware 37-0364250 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway, Suite 1740, Three Lincoln Centre, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 458-0028 Indicate by check mark: Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer£ Accelerated filer £Non-accelerated filer S. Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No S Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes SNo £. Number of shares of common stock outstanding on August 14, 2007: 10,000,000 KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES INDEX Part I.FINANCIAL INFORMATION Page Item 1.Financial Statements Condensed Consolidated Balance Sheets – December 31, 2006; June 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) - Three months and six months ended June 30, 2006 (as adjusted); Three months and six months ended June 30, 2007 5 Condensed Consolidated Statements of Cash Flows (unaudited)– Six months ended June 30, 2006 (as adjusted); Six months ended June 30, 2007 6 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income -Six months ended June 30, 2007 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II.OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A.Risk Factors 35 Item 4.Submission of Matters to a Vote of Security Holders 35 Item 6. Exhibits 35 Items 2, 3 and 5 of Part II are omitted because there is no information to report. - 2 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2006 June 30, 2007 (unaudited) Current assets: Accounts receivable, net $ 31,661 $ 63,994 Inventories, net 61,343 53,810 Restricted investments 1,067 1,095 Deferred income taxes 12,571 12,571 Legal settlement receivable - 5,400 Prepaid expenses and other 3,516 1,755 Total current assets 110,158 138,625 Property, plant and equipment: Land 1,193 1,369 Buildings and improvements 56,953 61,132 Machinery and equipment 300,301 315,183 Construction in progress 12,563 6,004 371,010 383,688 Less accumulated depreciation 282,315 287,983 Net property, plant and equipment 88,695 95,705 Other assets: Restricted investments 6,079 6,202 Pension asset 557,279 590,832 Other, net 1,725 1,737 Total other assets 565,083 598,771 Total assets $ 763,936 $ 833,101 - 3 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2006 June 30, 2007 (unaudited) Current liabilities: Notes payable and current maturities oflong-term debt $ 43,699 $ 78,612 Accounts payable 9,947 9,361 Accrued other postretirement benefit (OPEB) cost 4,157 4,157 Other accrued liabilities 20,579 17,682 Total current liabilities 78,382 109,812 Noncurrent liabilities: Long-term debt 32,749 33,227 Accrued OPEB cost 31,005 30,272 Deferred income taxes 197,712 212,014 Other 6,414 6,357 Total noncurrent liabilities 267,880 281,870 Liabilities subject to compromise 14,012 13,956 Stockholders' equity: Common stock 100 100 Additional paid-in capital 75,423 75,423 Accumulated other comprehensive income 278,399 270,495 Retained earnings 49,740 81,445 Total stockholders' equity 403,662 427,463 Total liabilities and stockholders’ equity $ 763,936 $ 833,101 Commitments and contingencies (Notes 6 and 11). See accompanying Notes to Condensed Consolidated Financial Statements. - 4 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (as adjusted) (as adjusted) (unaudited) (unaudited) Net sales $ 129,095 $ 122,665 $ 248,210 $ 235,763 Cost of goods sold 120,304 115,997 225,336 222,728 Gross margin 8,791 6,668 22,874 13,035 Other operating income (expense): Selling expense (1,687 ) (1,753 ) (3,478 ) (3,431 ) General and administrative expense (2,899 ) (3,010 ) (5,657 ) (5,868 ) Defined benefit pension credit 12,165 20,379 24,326 40,757 OPEB credit 2,100 2,201 4,200 4,401 Gain on legal settlement - 5,400 - 5,400 Total other operating income 9,679 23,217 19,391 41,259 Operating income 18,470 29,885 42,265 54,294 Nonoperating income (expense): Corporate income (expense) 205 (787 ) (65 ) (965 ) Interest expense (1,337 ) (1,792 ) (2,539 ) (2,989 ) Interest and other income 357 354 359 552 Total nonoperating expense (775 ) (2,225 ) (2,245 ) (3,402 ) Income before income taxes 17,695 27,660 40,020 50,892 Provision for income taxes 4,278 10,419 4,367 19,187 Net income $ 13,417 $ 17,241 $ 35,653 $ 31,705 Basic and diluted income per share $ 1.34 $ 1.72 $ 3.57 $ 3.17 Basic and diluted shares outstanding 10,000 10,000 10,000 10,000 See accompanying Notes to Condensed Consolidated Financial Statements. - 5 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six months ended June 30, 2006 2007 (as adjusted) (unaudited) Cash flows from operating activities: Net income $ 35,653 $ 31,705 Depreciation and amortization 7,699 7,847 Deferred income taxes 3,230 19,085 Defined benefit pension credit (24,326 ) (40,757 ) OPEB credit (4,200 ) (4,401 ) OPEB payments (1,999 ) (1,814 ) Reorganization costs accrued 337 112 Reorganization costs paid (3,397 ) (100 ) Other, net 421 350 Change in assets and liabilities (net of acquisition): Accounts receivable (11,903 ) (32,417 ) Inventories 11,521 10,292 Accounts payable 729 (587 ) Other, net 2,649 (6,648 ) Net cash provided by (used in) operatingactivities 16,414 (17,333 ) Cash flows from investing activities: Capital expenditures (6,194 ) (11,317 ) Acquisition of CaluMetals’ assets - (6,240 ) Collection of notes receivable 75 - Restricted investments, net (2,356 ) (151 ) Other, net (58 ) 646 Net cash used in investing activities (8,533 ) (17,062 ) Cash flows from financing activities: Revolving credit facilities, net (5,427 ) 44,710 Other notes payable and long-term debt: Additions 306 4,065 Principal payments (2,745 ) (14,165 ) Deferred financing costs paid (15 ) (215 ) Net cash provided by (used in) financing activities (7,881 ) 34,395 Net change in cash and cash equivalents - - Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ - $ - Supplemental disclosures: Cash paid for: Interest, net of amount capitalized $ 2,139 $ 2,793 Income taxes, net 343 322 Non-cash issuance of debt for acquisition of CaluMetals’ assets - 781 See accompanying Notes to Condensed Consolidated Financial Statements. - 6 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Six months ended June 30, 2007 (In thousands) Common stock Additional paid-in Accumulated other comprehensive Accumulated other comprehensive Retained Comprehensive Shares Amount capital income-pension income-OPEB earnings Total income (unaudited) Balance – December 31, 2006 10,000 $ 100 $ 75,423 $ 222,202 $ 56,197 $ 49,740 $ 403,662 Net income - 31,705 31,705 $ 31,705 Amortization of actuarial (gains) losses, net of tax - - - (4,870 ) 2,081 - (2,789 ) (2,789 ) Amortization of prior servicecost (credit), net of tax - - - 382 (5,497 ) - (5,115 ) (5,115 ) Balance – June 30, 2007 10,000 $ 100 $ 75,423 $ 217,714 $ 52,781 $ 81,445 $ 427,463 Comprehensive income $ 23,801 See accompanying Notes to Condensed Consolidated Financial Statements. - 7 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (unaudited) Note 1 – Organization and basis of presentation: The unaudited Condensed Consolidated Financial Statements contained in this Quarterly Report have been prepared on the same basis as the audited Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2006 that we filed with the Securities and Exchange Commission on March 28, 2007 (the “2006 Annual Report”), except as disclosed in Note 11.In our opinion, we have made all necessary adjustments (which include only normal recurring adjustments) in order to state fairly, in all material respects, our consolidated financial position, results of operations and cash flows as of the dates and for the periods presented.The prior year’s Condensed Consolidated Financial Statements have been adjusted to reflect the change in accounting for planned major maintenance and the reclassification of OPEB credit to a separate line item as disclosed in the 2006 Annual Report.Certain other reclassifications have been made to conform the prior year’s Condensed Consolidated Financial Statements to the current year’s classifications.We have condensed the Consolidated Balance Sheet at December 31, 2006 contained in this Quarterly Report as compared to our audited Consolidated Financial Statements at that date, and we have omitted certain information and footnote disclosures (including those related to the Consolidated Balance Sheet at December 31, 2006) normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Our results of operations for the interim periods ended June 30, 2007 may not be indicative of our operating results for the full year.The Condensed Consolidated Financial Statements contained in this Quarterly Report should be read in conjunction with our 2006 Consolidated Financial Statements contained in our 2006 Annual Report. Contran Corporation owns 51% of our outstanding common stock at June 30, 2007.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or companies related to Mr. Simmons. Consequently, Mr. Simmons may be deemed to control Contran and us. Unless otherwise indicated, references in this report to “we”, “us” or “our” refer to Keystone Consolidated Industries, Inc. (“KCI”) and its subsidiaries, taken as a whole. - 8 - Note 2 - Acquisition On March 23, 2007, our newly-formed, wholly-owned subsidiary, Keystone-Calumet, Inc. (“Calumet”) acquired substantially all of the operating land, buildings and equipment of CaluMetals, Inc. for $3.5 million cash and a $1.1 million non-interest bearing, unsecured note.The total consideration for the acquired assets was less than fair value, accordingly the total consideration for the land, buildings and equipment was allocated based on relative appraised values.We also acquired inventory for a cash payment of $2.7 million, which approximated fair value.We financed the cash payments of this acquisition through our existing revolving credit facility and term loans. Through Calumet, we manufacture merchant and special bar quality products and special sections in carbon and alloy steel grades, offering a broad range of value added products for use in agricultural, cold drawn, construction, industrial chain, service centers, and transportation applications.This new product line consists primarily of angles, flats, channels, rounds and squares.Calumet’s primary raw material is billets and we expect to provide the majority of Calumet’s billet requirements from our mini-mill, which has sufficient capacity to supply the needed billets.This acquisition allows us to further enhance our vertical integration strategy by converting more of our current billet production into higher-margin products. CaluMetals sold approximately 17,000 tons of product during 2006 for $10.9 million.Our newly formed segment, Keystone-Calumet, includes Calumet’s results of operations from the date of acquisition. Note 3 – Business Segment Information: Our operating segments are organized by our manufacturing facilities and include four reportable segments: · Keystone Steel and Wire (“KSW”), located in Peoria, Illinois, operates an electric arc furnace mini-mill and manufactures and sells wire rod, industrial wire, coiled rebar and fabricated wire products to agricultural, industrial, construction, commercial, original equipment manufacturers and retail consumer markets; · Engineered Wire Products (“EWP”), located in Upper Sandusky, Ohio, manufactures and sells welded wire reinforcement in both roll and sheet form that is utilized in concrete construction products including pipe, pre-cast boxes and applications for use in roadways, buildings and bridges; · Keystone Wire Products (“KWP”), located in Sherman, Texas, manufactures and sells fabricated wire products to agricultural, industrial, construction, commercial, original equipment manufacturers and retail consumer markets; and · Keystone-Calumet (“Calumet”), located in Chicago Heights, Illinois, manufactures and sells merchant and special bar quality products and special sections in carbon and alloy steel grades for use in agricultural, cold drawn, construction, industrial chain, service centers, and transportation applications.See Note 2. - 9 - Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (as adjusted) (as adjusted) (In thousands) Net sales: KSW $ 118,805 $ 119,867 $ 236,485 $ 232,484 EWP 18,115 15,093 30,733 26,070 KWP 4,883 3,828 9,805 7,434 Calumet - 1,315 - 1,315 Elimination of intersegment sales: KSW (9,314 ) (13,613 ) (21,904 ) (24,137 ) KWP (3,394 ) (3,825 ) (6,909 ) (7,403 ) Total net sales $ 129,095 $ 122,665 $ 248,210 $ 235,763 Operating income (loss): KSW $ 794 $ 1,947 $ 8,884 $ 2,913 EWP 3,584 2,499 4,495 3,495 KWP 106 46 49 88 Calumet - (464 ) - (549 ) Pension credit 12,165 20,379 24,326 40,757 OPEB credit 2,100 2,201 4,200 4,401 Gain on legal settlement - 5,400 - 5,400 Allocation differences (1) (279 ) (2,123 ) 311 (2,211 ) Total operating income 18,470 29,885 42,265 54,294 Nonoperating income (expense): Corporate income (expense) 205 (787 ) (65 ) (965 ) Interest expense (1,337 ) (1,792 ) (2,539 ) (2,989 ) Interest and other income 357 354 359 552 Income before income taxes $ 17,695 $ 27,660 $ 40,020 $ 50,892 (1) Allocation differences primarily relate to the elimination of intercompany profit or loss on ending inventory balances. Note 4 – Inventories, net: December 31, June 30, 2006 2007 (In thousands) Raw materials $ 9,735 $ 10,650 Work in process 25,391 18,032 Finished products 26,513 25,340 Supplies 18,283 20,530 Inventory at FIFO 79,922 74,552 Less LIFO reserve 18,579 20,742 Total $ 61,343 $ 53,810 - 10 - Note 5 - Notes payable and long-term debt: December 31, June 30, 2006 2007 (In thousands) Wachovia revolving credit facility $ 17,734 $ 62,444 8% Notes 25,740 17,424 UC Note 5,465 3,140 Term loans: Wachovia 17,390 18,952 County 10,000 9,000 Other 119 879 Total debt 76,448 111,839 Less current maturities 43,699 78,612 Total long-term debt $ 32,749 $ 33,227 During the first quarter of 2007, the Wachovia Facility was amended, increasing the total committed facility amount from $80.0 million to $100.0 million, in part to finance the CaluMetals acquisition.The acquisition was financed by additional borrowings of $2.2 million on our revolving credit facility and $4.0 million on our Wachovia term loans, as well as a $1.1 million non-interest bearing, unsecured note payable ($781,000 net of imputed interest) to the seller. In May 2007, we amended the County Term Loan such that the principal payment of $10.0 million that would otherwise have been due on June 1, 2007 was reduced to $1.0 million.The remaining $9.0 million principal amount will bear interest at a rate of 7.5% per annum, and principal and interest will be paid in semi-annual installments of $838,000 through June 1, 2014.All other significant terms and conditions of the County Term Loan remain unchanged. Note 6 - Environmental matters and other commitments and contingencies: We have been named as a defendant, potentially responsible party (“PRP”), or both, pursuant to the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”) or similar state laws in approximately 13 governmental and private actions associated with environmental matters, including waste disposal sites and facilities currently or previously owned, operated or used by us, certain of which are on the United States Environmental Protection Agency’s (the “U.S. EPA”) Superfund National Priorities List or similar state lists.These proceedings seek cleanup costs, damages for personal injury or property damage and/or damages for injury to natural resources.Certain of these proceedings involve claims for substantial amounts.Although we may be jointly and severally liable for such costs, in most cases, we are only one of a number of PRPs who may also be jointly and severally liable. - 11 - On a quarterly basis, we evaluate the potential range of our liability at sites where we have been named as a PRP or defendant by analyzing and estimating the range of reasonably possible costs to us.Such costs include, among other things, expenditures for remedial investigations, monitoring, managing, studies, certain legal fees, clean-up, removal and remediation.The extent of CERCLA liability cannot be determined until the Remedial Investigation/Feasibility Study (“RI/FS”) is complete, the U.S. EPA issues a Record of Decision (“ROD”) and costs are allocated among PRPs.The extent of liability under analogous state cleanup statutes and for common law equivalents is subject to similar uncertainties. The upper end of the range of reasonably possible costs to us for sites for which it is possible to estimate costs (13 sites) is approximately $14.0 million.Our estimate of such costs has not been discounted to present value, and other than certain previously-reported settlements with respect to certain of our former insurance carriers, we have not recognized any material insurance recoveries.We have provided accruals ($13.2 million at June 30, 2007, $8.4 million of which is reflected in liabilities subject to compromise on our June 30, 2007 Balance Sheet) for 9 sites which we believe our liability is probable and reasonably estimable.However, our ultimate liability may be affected by a number of factors, including the imposition of more stringent standards or requirements under environmental laws or regulations, new developments or changes in remedial alternatives and costs, the allocation of such costs among PRPs, the solvency of other PRPs or a determination that we are potentially responsible for the release of hazardous substances at other sites.In addition, the actual timeframe of our payments for these matters may be substantially in the future.It is possible our actual costs could differ from the amounts we have accrued or the upper end of the range for sites for which estimates have been made. The exact time frame over which we make payments with respect to our accrued environmental costs is unknown and is dependent upon, among other things, the timing of the actual remediation process which in part depends on factors outside our control.At each balance sheet date, we make an estimate of the amount of our accrued environmental costs which will be paid out over the subsequent 12 months, and we classify such amount as a current liability.We classify the remainder of the accrued environmental costs as noncurrent liabilities. Although we believe our comprehensive general liability insurance policies provide indemnification for certain costs that we incur with respect to our environmental remediation obligations, we do not currently have receivables recorded for such recoveries other than the settlement described in “Other current litigation” below. More detailed descriptions of certain legal proceedings relating to environmental matters are set forth below.A summary of activity in our environmental accruals for the six months ended June 30, 2007 is as follows: Six months ended June 30, (In thousands) Balance at December 31, 2006 $ 13,252 Expense - Payments (80 ) Balance at June 30, 2007 $ 13,172 Amounts classified at June 30, 2007 as: Current accrued environmental cost $ 218 Noncurrent accrued environmental cost 4,521 Liabilities subject to compromise 8,433 Total $ 13,172 - 12 - Environmental liabilities subject to compromise at June 30, 2007 All of the recorded environmental liability included in liabilities subject to compromise on our December 31, 2006 and June 30, 2007 Condensed Consolidated Balance Sheets relates to sites involving Sherman Wire Company (“SWC”), one of our pre-petition wholly-owned subsidiaries or one of its predecessors as SWC’s environmental liabilities continue to be negotiated and adjudicated subsequent to our emergence from Chapter 11.As of June 30, 2007, only one claim awaits final adjudication. Prior to SWC’s 1996 acquisition of DeSoto, Inc. (“DeSoto”), DeSoto was notified by the U.S. EPA that it is one of approximately 50 PRPs at the Chemical Recyclers, Inc. (“CRI”) site in Wylie, Texas.Under a consent order with the U.S. EPA, the PRP group has performed a removal action and an investigation of soil and groundwater contamination. Such investigation revealed certain environmental contamination.It is anticipated the U.S. EPA will order further remedial action, the exact extent of which is not currently known. Open sites at June 30, 2007 that are no longer subject to compromise We are currently involved in the closure of inactive waste disposal units at KSW pursuant to a closure plan approved by the Illinois Environmental Protection Agency (“IEPA”) in September 1992 (“the Closure Plan”).The original closure plan provided for the in-place treatment of seven hazardous waste surface impoundments and two waste piles to be disposed of as special wastes.We recorded an estimated liability for remediation of the impoundments and waste piles based on a six-phase remediation plan. We adjusted the recorded liability for each Phase as actual remediation costs became known.We believe we have completed the remediation required by the Closure Plan (as amended).However, as of June 30, 2007, the IEPA has not approved the work.Pursuant to agreements with the IEPA and Illinois Attorney General's office (“IAG”), we are required to deposit $75,000 per quarter into a trust fund until such time as the sites are completely remediated in accordance with the Closure Plan and we are permitted to withdraw funds from the trust fund as we incur costs related to the remediation.During the first half of 2007, we paid approximately $32,000 in remediation costs for these sites and did not receive any funds from the trust fund.At December 31, 2006 and June 30, 2007, the trust fund had a balance of $2.1 million and $2.2 million, respectively, which were included in other noncurrent assets.As we believe we have completely remediated the sites, we are no longer making quarterly deposits into the trust fund as of June 30, 2007. In February 2000, we received a notice from the U.S. EPA giving formal notice of the U.S. EPA's intent to issue a unilateral administrative order to us pursuant to section 3008(h) of the Resource Conservation and Recovery Act ("RCRA").The draft order enclosed with this notice would require us to: (1) investigate the nature and extent of hazardous constituents present at and released from five alleged solid waste management units at KSW; (2) investigate hazardous constituent releases from "any other past or present locations at KSW where past waste treatment, storage or disposal may pose an unacceptable risk to human health and the environment"; (3) complete by June 30, 2001 an "environmental indicators report" demonstrating the containment of hazardous substances that could pose a risk to "human receptors" and further demonstrating that we "have stabilized the migration of contaminated groundwater at or from the facility”; (4) submit by January 30, 2002 proposed "final corrective measures necessary to protect human health and the environment from all current and future unacceptable risks of releases of hazardous waste or hazardous constituents at or from KSW”; and (5) complete by June 30, 2001 the closure of the sites discussed in the preceding paragraph now undergoing RCRA closure under the supervision of the IEPA.We have complied with deadlines in the draft order.During the fourth quarter of 2000, we entered into a modified Administrative Order on Consent which may require us to conduct cleanup activities at certain solid waste management units at KSW depending on the results of soil and groundwater sampling and risk assessment to be conducted by us during future periods pursuant to the order. - 13 - In March 2000, the IAG filed and served a seven-count complaint against us for alleged violations of the Illinois Environmental Protection Act, /31, and regulations implementing RCRA at KSW.The complaint alleges that we violated RCRA in failing to prevent spills of an alleged hazardous waste on four separate occasions during the period from June 1995 through January 1999.The complaint also alleges that we illegally “stored”, “disposed of” and manifested the same allegedly hazardous waste on some or all of those occasions.In addition, the complaint alleges these hazardous waste spills resulted in groundwater pollution in violation of the Illinois Environmental Protection Act.The complaint further alleges that we improperly disposed of hazardous waste on two occasions at a landfill not permitted to receive such wastes.The complaint seeks the maximum statutory penalties allowed which ranges up to $50,000 for each violation and additional amounts up to $25,000 for each day of violation. We have answered the complaint and proceedings in the case have been stayed pending the outcome of settlement negotiations between us and the IAG’s office. In December 2005, we received a Notice of Violation from the U.S. EPA regarding air permit issues at KSW.The U.S. EPA alleges that we failed to perform stack testing and conduct a review of best available emission control technology in connection with the implementation of plant construction modifications made pursuant to a 2001 air permit issued under the Clean Air Act and the Illinois Environmental Protection Act.During January 2006, we reached a preliminary agreement with the U.S. EPA on a plan for addressing the U.S. EPA’s concerns without referring the matter for any enforcement action. Prior to SWC’s acquisition of DeSoto, DeSoto was notified by the Texas Natural Resource Conservation Commission ("TNRCC") that there were certain deficiencies in prior reports to TNRCC relative to one of its non-operating facilities located in Gainesville, Texas.During 1999, SWC entered into TNRCC's Voluntary Cleanup Program.Remediation costs are presently estimated to be between $777,000 and $2.0 million.Investigation activities are on-going including additional soil and groundwater sampling. Other current litigation We have been involved in a legal proceeding with one of our former insurance carriers regarding the nature and extent of the carrier’s obligation to us under insurance policies in effect from 1945 to 1985 with respect to environmental remediation expenditures we previously made at certain sites.In July 2007, we entered into a settlement agreement with such carrier in which the carrier agreed to pay us $5.4 million for settlement of this matter.At June 30, 2007, we accrued a $5.4 million receivable for this settlement, and we received the $5.4 million in July 2007. We are engaged in various legal proceedings incidental to our normal business activities. In our opinion, none of such proceedings is material in relation to our consolidated financial position, results of operations or liquidity. Pre-petition claims against SWC continue to be stayed while the CRI environmental claim is adjudicated. - 14 - Note 7 - Other accrued liabilities: December 31, June 30, 2006 2007 (In thousands) Current: Employee benefits $ 10,714 $ 9,072 Self insurance 5,492 4,093 Pre-petition unsecured creditor settlement 985 982 Environmental 250 218 Other 3,138 3,317 Total $ 20,579 $ 17,682 Noncurrent: Environmental $ 4,521 $ 4,521 Workers compensation 1,785 1,714 Other 108 122 Total $ 6,414 $ 6,357 Note 8 – Liabilities subject to compromise: We emerged from bankruptcy protection on August 31, 2005, however, before the bankruptcy can be completely closed, all claims must be adjudicated.As of June 30, 2007, only two significant claims had not been adjudicated: (i) an environmental claim against SWC, and (ii) an employment related claim against KCI.Because all of the claims of SWC’s pre-petition unsecured creditors have not yet been finally adjudicated, all of SWC’s liabilities are still classified as liabilities subject to compromise on our Condensed Consolidated Balance Sheets and are as follows: December 31, June 30, 2006 2007 (In thousands) Environmental $ 8,481 $ 8,433 Accounts payable 789 789 Disposition of former facilities 442 468 Other 4,300 4,266 Total $ 14,012 $ 13,956 Note 9 – Employee benefit plans: The components of our net periodic defined benefit pension credit are presented in the table below. Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (In thousands) Service cost $ 959 $ 969 $ 1,918 $ 1,938 Interest cost 5,106 5,267 10,212 10,534 Expected return on plan assets (16,863 ) (23,013 ) (33,726 ) (46,025 ) Amortization of accumulated other comprehensive income: Prior service cost 227 306 454 612 Actuarial gains (1,594 ) (3,908 ) (3,184 ) (7,816 ) Total $ (12,165 ) $ (20,379 ) $ (24,326 ) $ (40,757 ) - 15 - We currently expect our 2007 defined benefit pension credit will approximate $81.5 million and that no cash contributions will be required during 2007. The components of our net periodic credit related to other postretirement benefits (“OPEB”) are presented in the table below. Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 (In thousands) Service cost $ 63 $ 60 $ 126 $ 121 Interest cost 495 480 990 960 Expected return on plan assets Amortization of accumulated other comprehensive income: Prior service credit (4,327 ) (4,411 ) (8,654 ) (8,822 ) Actuarial losses 1,669 1,670 3,338 3,340 Total $ (2,100 ) $ (2,201 ) $ (4,200 ) $ (4,401 ) We currently expect our 2007 OPEB credit will approximate $8.8 million and anticipate contributing $4.2 million of cash to our OPEB plans during 2007. Note 10 – Provision for income taxes: Six months ended June 30, 2006 2007 (as adjusted) (In thousands) Expected tax provision, at statutory rate $ 14,007 $ 17,811 U.S. state income taxes, net 1,388 1,345 Deferred tax asset valuation allowance (10,675 ) - Other, net (353 ) 31 Provision for income taxes $ 4,367 $ 19,187 Note 11 – Recent Accounting Pronouncements: Uncertain Tax Positions.On January 1, 2007, we adopted Financial Accounting Standards Board (“FASB”) Interpretation (“FIN”) No. 48,
